


 
GENERAL RELEASE AND SEPARATION AGREEMENT




Simmons Bedding Company, a corporation incorporated under the laws of the State
of Delaware (“Company”), and Simmons Holdco, Inc., a corporation incorporated
under the laws of the State of Delaware (“Holdings”) (collectively Company and
Holdings are referred to herein as “Simmons”), and Gary S. Matthews
(“Executive”) hereby enter into this General Release and Separation Agreement
(“Separation Agreement”), contracting and agreeing as follows:


1.  Termination Date and Employment Agreement.  The parties agree that
Executive's last day of employment with Company is May 25, 2007 (the
“Termination Date”).  Executive acknowledges and agrees that except as
specifically set forth below, the Employment Agreement dated as of November 10,
2006 among Simmons Company, Company and Executive (the “Employment Agreement”)
is terminated.  Executive further agrees that effective as of the Termination
Date, he hereby resigns from all officer and director positions with Simmons and
any of its subsidiaries and affiliates and agrees to sign any letters or other
documents on or after such date effecting such resignations.


2.  Consideration Period.  Executive acknowledges that Executive was given this
Separation Agreement to consider on May 9, 2007 and that Executive has
twenty-one (21) days to consider whether to sign this Separation
Agreement.  Executive is hereby advised to consult a lawyer before signing this
Separation Agreement.


3.  Effective Date.  Executive may accept this Separation Agreement only by
signing, initialing and dating this Separation Agreement in the spaces provided
and delivering the Separation Agreement to Simmons Bedding Company,
Attention:  Kristen K. McGuffey, Executive Vice President and General Counsel,
One Concourse Parkway, Suite 800, Atlanta, Georgia 30328, no later than
Company’s normal close of business on the later of (a) the twenty-second (22nd)
day following Executive’s receipt of this Separation Agreement or (b) if the
twenty-second (22nd) day following receipt is a Saturday, Sunday or legal
holiday in the State of Georgia, the next day that is not a Saturday, Sunday or
legal holiday.  Time is of the essence as it pertains to this Section 3.The
“Effective Date” of this Separation Agreement shall be seven (7) days after the
date on which Executive signs and delivers the Separation Agreement pursuant to
this Section, so long as Executive has not revoked the Separation Agreement
pursuant to Section 4 below.


4.  Revocation.  Executive may revoke this Separation Agreement at any time
within seven (7) days after signing and delivering it to Simmons.  If Executive
elects to revoke, Executive must give notice of his decision in writing
delivered to Simmons Bedding Company, Attention: Kristen K. McGuffey, Executive
Vice President and General Counsel, One Concourse Parkway, Suite 800, Atlanta,
Georgia 30328.  The notice shall be sent in a manner so that it will be received
by Ms. McGuffey within seven (7) days of the date of Executive’s execution of
this Separation Agreement.


5.  Separation Benefits.  Provided that Executive satisfies the conditions of
this Separation Agreement and does not revoke this Separation Agreement, Company
will do the following:


(a)  Pay to Executive his unpaid salary through the Termination Date.  Such
amount will be paid at the next regular pay period after the Termination Date.


(b)  Pay to Executive the Annual Bonus due for fiscal year 2007, if any, in
accordance with Sections 3.2 and 7.4(a) of his Employment Agreement.  Such
amount will be paid to Executive as soon as practicable following the last day
of the month in which the Termination Date occurs.


(c)  Pay to Executive the gross amount of $862,500, which equals eighteen (18)
months of Executive’s current salary of $575,000 per year.  This amount, less
legal deductions, will be paid in accordance with Executive’s current pay
schedule for a period from May 25, 2007 through November 24, 2008 (the
“Severance Pay Period”) provided that the first payment shall not be made until
after the expiration of the revocation period, and which first payment will
include any missed payments between the first payment due date and the
expiration of the revocation period.


(d)  (i)           Executive and Executive’s Dependents (as defined below) may
continue to participate in the Company’s medical, dental and vision plans at the
same level of participation that was in effect immediately prior to the
Termination Date through the earlier of (i) November 24, 2008, or (ii) the date
on which the Executive commences other employment in connection with which the
Executive is eligible to receive medical, dental and vision benefits
substantially comparable to those made available by the Company (including self
employment or engaging in an enterprise as a sole proprietor, member or
partner).  Executive shall continue to pay for such coverage at the same rate or
rates that apply from time to time to active employees for comparable
coverage.  Notwithstanding the foregoing, if the benefit plan for which
Executive is currently enrolled is no longer offered by Simmons, then Executive
through November 24, 2008 will be eligible to participate in any plan offered to
then-current Simmons’ associates.  Executive must pay Executive’s portion by
deductions from Executive’s severance payments.  The 18 month period during
which benefits under the Consolidated Omnibus Budget Reconciliation Act (aka
COBRA) are available to Executive and his Dependants shall begin on the
Termination Date and run concurrently with the benefits available under this
Section 5(d)(i).


(ii)           For 2008, the new medical, dental and vision rates will be
communicated to the Executive before December 31, 2007.  Executive is required
to complete all necessary forms required during the 2008 open enrollment
period.  Further, if Executive discontinues his coverage under the Company’s
medical, dental or vision plans at any time, he will no longer be entitled to
any of the benefits described in this Section 5(d) with respect to such plan
after such date.
 
(iii)                      As used herein, a “Dependent” is a dependent of
Executive enrolled and qualified in Simmons’ medical, dental and/or vision plans
immediately prior to the Termination Date and will only continue to be a
“Dependent” hereunder for as long as he or he continues to be qualified as
outlined in the applicable health plan documents.  Simmons reserves the right
from time to time to require proof from Executive that Executive’s Dependents
are still considered qualified under the applicable health plan documents.


(iv)           Nothing contained herein shall give Executive any rights to any
other Simmons sponsored benefits, including without limitation, long term
disability, short term disability, and retirement contributions, except as
permitted under those plans for retired associates.


(e)  Pay all verified and approved expense reports submitted by Executive to
Company within two (2) weeks of the Termination Date in accordance with
Company’s current policies, practices and procedures.


(f)  Executive agrees that if Executive subsequently engages in activities
prohibited by Section 10 below, then the Company may thereafter immediately
terminate and shall not be required to continue on behalf of the Executive or
his Dependents any compensation provided for in this Section 5 other than those
benefits that the Company may be required to maintain for the Executive under
applicable law.  Except as expressly provided in this Section 5(f), the
Company’s obligation to pay all compensation to Executive provided for in this
Section 5 shall be absolute, and shall not be eliminated or otherwise diminished
in any manner by reason of Executive’s hereafter commencing other employment or
self-employment, or otherwise.


6.  Repurchase of Shares.


(a)  Class A Shares. Pursuant to Section 3.5(b)(i) of the Securityholders
Agreement dated as of December 19, 2003 among Executive, Holdings (as successor
to Simmons Company) and the other parties thereto (as amended to date the “SH
Agreement”), Holdings exercises its right to repurchase the 4,195.33 Class A
shares that Executive currently owns.  The Call Notice (as that term is defined
in the SH Agreement) shall be deemed to have been given as of the Effective Date
of this Separation Agreement.  The Call Closing (as that term is defined in the
SH Agreement) will take place at One Concourse Parkway, Suite 800, Atlanta,
Georgia 30328 on or before the 30th day after the Effective Date of this
Separation Agreement and such shares will be repurchased at the then current
Fair Market Value.


(b)  Class B Shares. Pursuant to Section 2(b) and 3(a) of the Restricted Stock
Agreement dated as of December 1, 2006 by and between Executive and Holdings, as
successor to Simmons Company (the “RSA”), the vesting of Executive’s Restricted
Class B stock has terminated, and Holdings may now, or at such later date, as
the case may be, exercise the following rights:


(i)           For the portion, if any, of Executive’s 3,333 Class B shares that
may become Vested Shares pursuant to Section 2(b) of the RSA if Holdings meets
the performance requirements for fiscal year 2007 as set forth in
Section 2(a)(i) of the RSA (as such targets were adjusted in January 2007 in
accordance with the terms of the RSA, which new targets are set forth on Exhibit
A hereto), Holdings may, in its sole discretion, exercise its right to
repurchase any such vested shares on a date that is no earlier than 180 days
after such shares become vested at the then current FMV.  For the portion, if
any, of these shares that do not vest pursuant to the performance requirements
for 2007, then Holdings will repurchase these unvested shares at Executive’s
original purchase price of one penny per share within thirty (30) days of the
Measurement Date in 2008.


(ii)           Holdings hereby exercises its right to repurchase 36,667 of the
Executive’s unvested Class B shares at Executive’s original purchase price of
one penny per share, or $366.67, which amount will be paid within thirty (30)
days of the Effective Date of this Separation Agreement.  These shares shall be
deemed repurchased upon payment by Simmons to Executive.


(c)  Stock Options.  Pursuant to Section 4 of the Stock Option Agreement dated
as of December 1, 2006 between Holdings (as successor to Simmons Company) and
the Executive (the “Option Agreement”), no shares have become Vested Shares (as
defined in the Option Agreement) and the Option shall terminate as of the
Termination Date.


(d)  Cash Deferral Condition.  Executive further agrees that the obligations of
Holdings to make payments pursuant to Sections 6(a) and 6(b) above are subject
to there being no Cash Deferral Condition existing (as such term is defined in
Section 3(d) of the RSA and Section 3.5(a)(iv) of the SH Agreement).


7.  Release.


(a)  Subject to Executive's right to revoke this Separation Agreement as stated
above, by signing this Separation Agreement, Executive gives up and releases
Simmons, each subsidiary and affiliate of Company or Holdings, or both; and
their respective employee welfare benefit plans, employee retirement benefit
plans, successors and assigns (including, in their representative capacities,
all present and former shareholders, directors, officers, partners, fiduciaries,
agents, representatives and employees of those companies and other entities)
(collectively the “Released Parties”) from and promises never to sue or lodge
any charge or complaint whether as a named plaintiff, class member, or otherwise
against the Released Parties with respect to any and all rights and claims that
Executive may have against the Released Parties, including without limitation
any and all rights and claims to or for attorneys' fees, whether or not
Executive presently is aware of such rights or claims or suspects them to
exist.  These rights and claims include, but are not limited to, any and all
rights and claims which Executive may have under, or arising out of, Title VII
of the Civil Rights Act of 1964, as amended; the Americans with Disabilities
Act, as amended; the Age Discrimination in Employment Act of 1967, as amended;
and any other federal, state or local statute, ordinance, executive order, or
common law.  Executive specifically releases any and all claims of/for
discrimination on the basis of age, gender, race, national origin, religion
and/or retaliation.  These rights and claims also include, but are not limited
to, any and all rights and claims that Executive may have under any agreement or
contract (other than this Separation Agreement).  This release includes any and
all claims that might exist at the time Executive executes this Separation
Agreement, whether known or unknown to Executive.  These rights and claims do
not include any rights or claims which arise after the date on which Executive
signs and delivers this Separation Agreement to Company or any vested rights
Executive has (if any) under any retirement benefit plan sponsored by Company,
and do not include any rights or claims (including, without limitation, any
claims for indemnification) existing under this Separation Agreement.
 
(b)  The Company and Holdings give up and release Executive from and promise
never to sue or lodge any charge or complaint whether as a named plaintiff,
class member, or otherwise against the Executive with respect to any and all
rights and claims that the Company or Holdings may have against the Executive,
including without limitation any and all rights and claims to or for attorneys'
fees, whether or not the Company or Holdings presently is aware of such rights
or claims or suspects them to exist.  These rights and claims also include, but
are not limited to, any and all rights and claims that the Company or Holdings
may have under any agreement or contract (other than this Separation Agreement,
the SH Agreement, RSA, and the Employment Agreement, but in each case only with
respect to any ongoing obligations thereunder).  This release includes any and
all claims that might exist at the time the Company and Holdings execute this
Separation Agreement, whether known or unknown to the Company or
Holdings.  These rights and claims do not include any rights or claims which
arise after the date on which the Company and Holdings sign and deliver this
Separation Agreement, and do not include any rights or claims existing under
this Separation Agreement, the SH Agreement, RSA, and the Employment Agreement,
but in each case only with respect to any ongoing obligations thereunder.
 
8.  False Claims Representations, Cooperation and Promises:  Executive has
disclosed to Company any and all information Executive has concerning any
conduct involving Simmons or any affiliate that Executive has any reason to
believe may be unlawful.  Executive promises to cooperate fully with Simmons in
any investigation Simmons or any affiliate undertakes into matters occurring
during Executive’s employment with Simmons or any affiliate.  Executive agrees
that, as and when requested by Simmons, Executive will fully cooperate with
Simmons or any affiliate in effecting a smooth transition of Executive’s
responsibilities to others.  Executive will promptly and fully cooperate with
Simmons or any affiliate and its representatives in any dispute, litigation,
arbitration, administrative or similar proceeding with respect to claims arising
from events occurring or alleged to have occurred during his employment with
Simmons.  If Executive is contacted as a potential witness to any claim or in
any litigation, Executive will notify Simmons of any such contact or request
within two (2) days after learning of it and will permit Simmons to take all
steps it deems to be appropriate, if any, to prevent Executive’s involvement, or
to be present during any such discussions.  This section does not prohibit
Executive’s participation as a witness to the extent otherwise legally required,
but does require that Executive provide Simmons with notice and the opportunity
to object and/or participate.  Before Executive discloses any Simmons’
information or engages in any other activity that could possibly violate the
promises Executive has made herein, Executive promises that Executive will
discuss Executive’s proposed actions with the Executive Vice President and
General Counsel at (770) 392-2502, who will advise Executive in writing whether
the proposed actions would violate these promises.


9.  No Admission. This Separation Agreement does not constitute an admission by
the Released Parties of any liability to Executive, and Executive understands
and agrees that the Released Parties deny any liability to Executive.


10.  Obligations and Restricted Activities.  In consideration of the benefits as
set forth herein, and other good and valuable consideration, the adequacy of
which Executive acknowledges, Executive, intending to be legally bound, agrees
to continue to be bound by the obligations and restrictions as set forth in
Section 5 of the Employment Agreement and terms shall remain binding and
enforceable during the periods set forth therein.  Defined terms as used in
Section 5 of the Employment Agreement shall have the specific meanings as
defined in Section 11 of the Employment Agreement.  Notwithstanding the
foregoing, when interpreting the noncompete provision in Section 5.4 of the
Employment Agreement:


(a) the term “Business of the Company” (as defined in Section 11.6 of the
Employment Agreement) as it is used in the definition of “Competitive Business”
(as defined in Section 11.13 of the Employment Agreement) will be revised as
follows:


““Business of the Company” means the highly competitive business of developing
manufacturing, marketing, distributing, and/or selling mattresses, foundations,
changing pads and covers”; and


(b) the term “Competitive Business” as defined in Section 11.13 of the
Employment Agreement will be revised as follows:


““Competitive Business” means (i) any firm, partnership, joint venture,
corporation and/or any other entity and/or person, including but not limited to
Sealy Corporation, Serta International, Spring Air Company, Select Comfort
Corporation, Tempur-Pedic International, Inc., King Koil Licensing Company,
Inc., and/or any licensee of such entity, that develops, manufactures, markets,
distributes, and/or sells any of the sleep products described in Section 11.6.,
or (ii) any subsidiary or affiliate of such entity or person described in clause
(i) above which is either (a) engaged in a business that directly supports the
entity or person described in clause (i) above or (b) is in the business of
developing, manufacturing, marketing, distributing and/or selling bedding
components.  Notwithstanding the foregoing, a “Competitive Business” shall not
include any firm, partnership, joint venture, corporation and/or any other
entity and/or person that is primarily in the retail business of selling sleep
products described in Section 11.6 (and is not in the business of developing or
manufacturing any such sleep products) so long as it is not a subsidiary or
affiliate of any entity or person described in clause (i) above.”


11.  General


(a)  Executive shall be entitled to indemnification to the fullest extent
provided by Delaware law and Simmons’ organizational documents as now in effect
against any expense (including, without limitation, attorneys’ fees), fine,
penalty, liability or damages incurred by Executive in connection with any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, in which he currently is or hereafter becomes involved as a
result of his employment with Simmons and performance of duties pursuant to his
Employment Agreement.  Simmons hereby represents and warrants that all corporate
action has been taken, and all approvals and consents have been obtained, as may
be necessary for Simmons to extend full indemnification to Executive after the
Termination Date including, without limitation, continuing to fund Executive’s
defense of any currently ongoing action, suit or proceeding.
 
(b)  This Separation Agreement contains the entire agreement of Simmons with
Executive and replaces all prior and contemporaneous agreements, communications
and understandings, whether written or oral, with respect to Executive’s
employment with Company and its termination and all related matters, including
the Employment Agreement, excluding only Executive’s rights and obligations, if
any, that survive the Employment Agreement as specifically set forth
herein.  The parties further agree that no amendment or modification of this
Separation Agreement shall be valid or binding upon any of them unless made in
writing and signed by all parties hereto.  Except to the extent expressly set
forth herein, the Separation Agreement does not affect ongoing rights and
obligations of the parties under the SH Agreement, RSA and any related
agreements concerning Class A or Class B stock held by Executive after the
Effective Date.
 
(c)  This Separation Agreement shall be binding upon and inure to the benefits
of the parties hereto and their respective heirs, representatives, successors,
transferees and assigns forever.  This Separation Agreement shall not be
assignable by Executive but shall be freely assignable by Simmons, provided that
any assignment by Simmons shall expressly provide that (i) the assignee
affirmatively assumes all the obligations, duties and responsibilities imposed
upon Simmons pursuant to this Separation Agreement and (ii) Simmons is not in
any manner relieved of any such obligations, duties or responsibilities
hereunder.
 
(d)  Simmons and Executive intend for every provision of the Separation
Agreement to be fully enforceable.  If a court with jurisdiction of this
Separation Agreement determines that all or part of any provision of this
Separation Agreement is unenforceable for any reason, Simmons and Executive
intend for each remaining provision and part to be fully enforceable as though
the unenforceable provision or part had not been included in this Separation
Agreement.
 
(e)  This Separation Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia, without regard to the conflict of laws
principles thereof, except with respect to (i) Section 10 of this Separation
Agreement, which shall expressly be governed by and construed in accordance with
the choice of law provisions of the Employment Agreement, and (ii) Section 11(a)
of this Separation Agreement, which shall be construed in accordance with
Delaware law as provided therein.
 
(f)  This Separation Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.
 
12.  Executive’s Full Review.  Executive acknowledges that Executive has read
this entire Separation Agreement, that Executive fully understands its meaning
and effect, that Executive’s counsel has answered any questions Executive may
have, that no promises or representations have been made to Executive by any
person to induce Executive to enter into this agreement other than the express
terms set forth herein, and that Executive has voluntarily signed this
Separation Agreement.


[Signatures on the Following Page]




--------------------------------------------------------------------------------



 
    IN WITNESS WHEREOF, Executive and a duly authorized representative of
Company and Holdings have signed this Separation Agreement to be effective as
provided herein.


Simmons Bedding Company


By:  /s/  Kristen K.
McGuffey                                                                                     Date:  6/4/2007
Name:  Kristen K. McGuffey
Title:  Executive Vice President, General Counsel and Secretary


Simmons Holdco, Inc.
 
By:  /s/  Kristen K.
McGuffey                                                           
 Date:  6/4/2007
Name:  Kristen K. McGuffey
Title:  Executive Vice President, General Counsel and Secretary


Executive


/s/Gary S. Matthews                                Date:  5/31/2007 
Gary S. Matthews


--------------------------------------------------------------------------------



Exhibit A


Current RSA Targets


Month
2007 Monthly
Target EBITDA
(dollars in millions)
2007 Year to Date
Target EBITDA
(dollars in millions)
January
$18.9
$18.9
February
$13.4
$32.3
March
$13.4
$45.7
April
$15.1
$60.8
May
$12.7
$73.5
June
$17.4
$90.9
July
$21.0
$111.9
August
$17.6
$129.5
September
$16.7
$146.2
October
$18.9
$165.1
November
$12.7
$177.9
December
$12.1
$190.0



 
 
